UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

X
SAEED ABDULLA, SALAH G. MOHAMMED and

36TH FOOD & GRILL INC.,
Plaintiffs, COMPLAINT
Case No.: 1:21-cv-4728
-against-
UNITED STATES OF AMERICA,

UNITED STATES DEPARTMENT OF AGRICULTURE,
FOOD AND NUTRITION SERVICE,

Defendants.

 

x

The Plaintiffs, SAEED ABDULLA, SALAH G. MOHAMMED and 36TH FOOD &
GRILL INC., by their attorney, JESS M. BERKOWITZ, ESQ., complaining of the Defendants,
UNITED STATES OF AMERICA, UNITED STATES DEPARTMENT OF AGRICULTURE,
FOOD AND NUTRITION SERVICE, in the above-entitled action, respectfully allege as
follows:

1. Jurisdiction over this cause is founded under Section 14 of the Food and Nutrition Act
of 2008 (7 U.S.C. §2023) and Section 279.7 of the Regulations of the United States Department
of Agriculture, Food and Nutrition Service (7 CFR § 279.7).

2. The Plaintiffs, SAEED ABDULLA and SALAH G. MOHAMMED._§ arc residents of
the County of Kings, City and State of New York.

3. The Plaintiff, 36TH FOOD & GRILL INC., is a domestic business corporation duly
licensed in the State of New York, with its principal place of business located at No. 1792
Flatbush Avenue, Brooklyn, New York, 11210 wherein it owns and operates a retail

grocery/convenience store.
4. That Plaintiff, SALAH G. MOHAMMED, is the sole shareholder and officer of the
Plaintiff, 36TH FOOD & GRILL INC., in which he has invested his life savings renovating
said store with the installation of new furnishings, fixtures and equipment necessary for the
operation of a retail grocery/convenience store.

5. After establishing this business, under the name of East 36" Deli & Grill Corp. on or
about May 22, 2012, the Plaintiffs submitted an application, in May, 2012, to the United
States Department of Agriculture, Food and Nutrition Service for authorization to
participate as retail owners in the Food Stamp Program/Supplemental Nutrition Assistance
Program. The Plaintiff's application was approved by the Defendants in June, 2012.
Thereafter, this business was re-authorized under the name of 36" Food & Grill Inc. on
February 28, 2017 by Plaintiff, SALAH G. MOHAMMED as sole shareholder and officer.

6. Prior to the incidents that gave risc to this proceeding, the Plaintiff's performance and
record in the Food Stamp Program, Supplemental Nutrition Assistance Program has been
exemplary and unblemished.

7. By letter of charges, dated October 4, 2018 the Defendants informed the Plaintiff that
he and his firm were charged with violating Section 278.2(a) of Supplemental Nutrition
Assistance Program (SNAP) regulations as a result of accepting Supplemental Nutrition
Assistance Program Benefits in exchange for merchandise, which, in addition to eligible foods,
include common non-food items on four (4) separate occasions, annexed hereto as Exhibit “A”.

7. The Defendant’s attached Investigative Transaction Reports to said letter indicating
that on those four (4) occasions, August 22, 2018, August 28, 2018, August 30, 2018 and
September 12, 2018, ineligible items had been sold using SNAP benefits and as a result, the

Plaintiffs' business was being considered for disqualification from the Supplemental Nutrition
Assistance Program for a period of six (6) months, or the imposition of a civil money penalty, if
applicable, in lieu of the disqualification, said Investigative Transaction Reports are annexed
hereto as Exhibit “B”.

8. In response to the Defendant’s letter of charges, Plaintiff through his attorney
submitted a timely response in writing by letter dated October 23, 2018 refuting the allegations
of violations of the SNAP, requesting information pursuant to a FOIA demand contained therein,
stating that the store would suffer economically if disqualified for six (6) months and requesting
the imposition of a civil money penalty in lieu of the six (6) month SNAP disqualification, copy
annexed hereto as Exhibit “C”.

9. By letter dated March 15, 2021, the Section Chief, Retailer Operations Division of the
USDA, Food and Nutrition Service, Supplemental Nutrition Assistance Program, Gilda Torres,
issued a determination that the Plaintiffs should be disqualified from participation in the
Supplemental Nutrition Assistance Program for a period of six (6) months as a result of the
violations set forth in the letter of charges and Transaction Reports and denied Plaintiff s request
for the imposition of a civil money penalty in lieu of the disqualification, copy annexed hereto as
Exhibit “D”.

10. By letter dated March 18, 2021, Plaintiff through his attorney, requested an
Administrative Review of the Retailer Operations Division’s determination to disqualify the
Plaintiffs from participation in the Supplemental Nutrition Assistance Program for a period of six
(6) months and again stating that the store would suffer economically if disqualified for six (6)
months and requested the consideration of the imposition of a civil money penalty in lieu of the
disqualification, copy of which is annexed hereto as Exhibit “E”.

11. The Defendants have now rendered a decision to disqualify the Plaintiffs
from participation in the Supplemental Nutrition Assistance Program for a period of six
(6) months as a result of alleged sales of ineligible items in exchange for Electronic
Benefit Transfer Food Benefits as contained in a Final Agency Decision letter dated July
26, 2021 and delivered on August 2, 2021,wherein they refused to impose civil money
penalty in lieu of the disqualification, a copy of which is annexed to the Complaint in
this action as Exhibit "F".

12. That subsequent to each letter or decision a response or request for review was
timely taken by the Plaintiffs within the Defendants’ administrative framework, and the result of
these appeals or reviews was to ultimately sustain and uphold the Defendants’ decision to
disqualify the Plaintiffs from participating in the Supplemental Assistance Program for a period
of six (6) months.

13. Such determination has been made without the Plaintiffs having been afforded the
opportunity to confront and examine witnesses, review unredacted information in the
Defendant's reports and the investigations and documents concerning same, and receive a
complete and unredacted documents pursuant to Plaintiffs' demand for same under a Freedom Of
Information Act request, so they would be furnished all discovery material that form the basis of
the charges lodged against said Plaintiffs so they may adequately defend themselves.

14. This is a suit for judicial review of the determination and decision of the Defendants.
UNITED STATES OF AMERICA, UNITED STATES DEPARTMENT OF AGRICULTURE,
FOOD AND NUTRITION SERVICE, in accordance with the provisions of Title 7 United States
Code §2023 and CFR §279.7 of the Regulations of the United States Department of Agriculture,
Food and Nutrition Service pertaining to the Supplemental Nutrition Assistance Program.

15. The Plaintiff has at all times and continues to categorically deny each and
every charge or violation set forth by the Defendants which constitute the grounds for the
Plaintiffs disqualification as participants in the Supplemental Nutrition Assistance Program
for a period of six (6) months as described in the letter of charges and Transaction Reports.

16. The Defendants’ decision to disqualify the Plaintiffs from participation in the
Supplemental Nutrition Assistance Program is arbitrary and capricious and without merit for the
following reasons:

(a) The failure of the Defendant’s Investigators to obtain a positive identification during
the four (4) instances wherein a clerk(s) at this owner’s store is alleged to have sold the ineligible
items and where the Plaintiff denies that such a person as identified in the Transaction Reports
annexed hereto as Exhibits “C”, “D”, “E” and “G”, worked in the store on the dates and times in
question.

(b) The fact that all of the so-called common ineligible non-food items allegedly sold
were inexpensive regular household items, based on and contained in the notations in the
Investigative Transaction Report, annexed hereto as Exhibits “Cc”; “DD”; “Ean “G”.

(c) The unsuccessful attempts to have the owner’s employee engage in accepting SNAP
benefits for common ineligible non-food items on August 15, 2018 as noted in Exhibit “A” of
the Investigative Transaction Reports and on September 4, 2018, as noted in Exhibit “F” of the
Investigative Transaction Reports.

(d) The unsuccessful attempts to have the owner’s employee engage in accepting SNAP
benefits for cash, i.e., “trafficking” on September 4, 2018 as noted in Exhibit “F” of the
Investigative Transaction Reports and on September 11, 2018, as noted in Exhibit “G” of the
Investigative Transaction Reports.

(e) The failure to provide the time spent in the store on each investigative visit, namely
the time of entry and departure, deprives the Plaintiffs of the opportunity to consider whether the
investigation was conducted for a sufficient period of time to be complete and thorough.

(f) The Plaintiffs have not been afforded an opportunity to confront and examine
witnesses, particularly the Defendants’ Investigators who investigated this business and charged
Plaintiffs with the violations of the Supplemental Nutrition Assistance Program Regulations.

(g). The failure to provide timely notice of evidence of violations where the complained
acts occurred more than one year prior to the letter of charges being delivered to Plaintiffs,

17. In addition, The Defendants have failed to consider the following factors and
evidence in their decision:

(a) The Plaintiffs unblemished record as an owner participating in the Supplemental
Nutrition Assistance Program since 2012.

(b) The sanction of disqualification from participation in the Supplemental Nutrition
Assistance Program for six (6) months is excessive under the circumstances herein, if, in fact, the
charges lodged against the Plaintiffs are sustained and would result in irreparable harm.

(c) That according to Defendant's own records, common ineligible non-food items were
sold only four (4) times within a one (1) month period and were of unknown and negligible value
and negligible profit.

18. It is submitted that the redactions in the Investigative Transaction Reports and
Defendant's failure to reveal the entry and departure time is designed to avoid the necessary
disclosure of the period of the time the investigator spent in the store, and the true identification
of the clerk since the store records would reveal who was working at the time each investigation
was conducted.

19. Additionally, it is also submitted that the allegations contained in the Investigative
Transaction Reports are incredible and untrustworthy where one (1) FNS Investigator and one
(1) Confidential Informant contracted by the FNS attempted to continually entrap the employees
into selling various common ineligible non-food items and in exchanging Food Stamps for cash
on seven (7) different occasions, wherein the clerks actually refused to violate the SNAP
regulations to benefit the undercover FNS Investigators.
20. Where the nature of the alleged common ineligible non-food items purchased are as
follows:
1. On August 22, 2018, one (1) Roll of “Scott” 1000 sheets tissue paper, no price indicated
as noted in Exhibit “C”.
2. On August 28, 2018, one (1) Package of “Bikini Bottom” incense, no price indicated
and one (1) Roll of “Scott” 1000 sheets tissue paper, no price indicated as noted in
Exhibit “D”.
3. On August 30, 2018, one (1) “Devil’s Queen”, Blunteffects Incense, no price indicated
and one (1) “Strictly Positive Vibrations” Incense, no price indicated, as noted in
Exhibit “E”.
4. On September 12, 2018, one (1) Bag of “Blunteffects” Opium Incense, no price
indicated.
and are of such an insignificant amounts and on all items no prices are even indicated. the
penalty is excessive and puts into question the validity and credibility of this investigation.
21. Itis further submitted that the failed attempts to entrap the non-English speaking
cashiers/clerks to exchange SNAP benefits for common ineligible non-food items on August 15,
2018 as noted in Exhibit “A” of the Investigative Transaction Reports and on September 4, 2018,

as noted in Exhibit “F” of the Investigative Transaction Reports and the unsuccessful attempts to
have the owner’s employee engage in accepting SNAP benefits for cash, i.e., “trafficking” on
September 4, 2018 as noted in Exhibit “F” of the Investigative Transaction Reports and on
September 11, 2018, as noted in Exhibit “G” of the Investigative Transaction Reports, and the
incomplete and ambiguous Investigative Transaction Reports must weigh heavily in favor in the
Plaintiffs. Furthermore, it is inconceivable and unreasonable to believe that this owner would
jeopardize a solvent and successful business and the source of his livelihood for the meager sum
cared by the sale of these ineligible items, to wit, toilet paper and incense.

22. That to disqualify this owner for a six (6) month period, merely due to alleged
“carelessness and poor supervision”, if it even occurred, will result in irreparable injury and
damage to this Plaintiffs if this disqualification is imposed.

23. The Defendants' decision to disqualify the Plaintiffs from the Supplemental Nutrition
Assistance Program is arbitrary and capricious and is in violation of the Defendants' own
Regulations.

24. The Plaintiffs have exhausted all administrative remedies herein.

WHEREFORE, the Plaintiffs’ respectfully requests this Court to review and set aside the
decision and determination of the Defendants, UNITED STATES OF AMERICA, UNITED
STATES DEPARTMENT OF AGRICULTURE, FOOD AND NUTRITION SERVICE to
disqualify this Plaintiff from the Supplemental Nutrition Assistance Program for six (6) months

and for such other and further relief as to this Court may be

  

Dated: New York, New York
August 22, 2021

New York, New York 10013
(917) 733-7701
